By this petition the state seeks to review the decision of the Court of Appeals in Baker v. State, 97 So. 901, only in two particulars. The first relates to the ruling that charge 2, refused to defendant, should have been given. The Court of Appeals is sustained by the case of Brown v. State, 118 Ala. 111,23 So. 81, approving charge 6.
It may be seriously questioned, however, that the refusal of such a charge would constitute reversible error, in view of the subsequent decisions of this court condemning charges of similar character as technically bad for not resting the hypothesis of innocence upon the evidence in the case. Edwards v. State, 205 Ala. 160, 87 So. 179, commenting upon refused charge 4; Davis v. State, 188 Ala. 59, 66 So. 67. See, also, Minor v. State, 15 Ala. App. 556, 74 So. 98.
We therefore prefer to rest denial of the writ upon the second ruling here complained of, relating to the inadmissibility of evidence as to acts of the defendant a week or more subsequent to the alleged commission of the offense for which he was being prosecuted. We agree with the Court of Appeals that this evidence did not come within any of the exceptions or limitations to the general rule, and that the holding is sustained by the authorities cited by the Court of Appeals — particularly Ingram v. State, 39 Ala. 247, 84 Am. Dec. 782.
The writ will be denied.
Writ denied.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur.